Citation Nr: 0602492	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  99-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right eye disability.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant had initial active duty for training with the 
Army Reserve from July 1991 to November 1991, and he 
continued as a member of the Army Reserve until November 
1993.  He was in the Army National Guard from November 1993 
to September 1995.  He was again a member of the Army Reserve 
beginning in September 1995 (records from the Army Reserve 
indicate he reenlisted in September 1995 for a four year 
term, and the most recent verification of service was made by 
his Reserve unit in August 1998).  The appellant had various 
periods of active duty for training and inactive duty 
training. He also was a member of the Army Reserve Officers' 
Training Corps (ROTC) from May 1993 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO decision which denied the appellant's 
claim for service connection for a right eye disability.  The 
appellant filed a timely notice of disagreement in August 
1998.  In March 1999, he was furnished with a statement of 
the case.  In April 1999, the appellant submitted a 
substantive appeal.  In April 2001, the Board remanded the 
claim to the RO for further evidentiary development.

In October 2004, the Board remanded this matter to the RO for 
further development.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
each claim (as reflected in the August 2005 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  Appellant was enrolled in Army Reserve Officers Training 
Corps (ROTC) program as a cadet from May 1993 to April 1995, 
during which period he attended classes at Northeastern 
University.

3.  It is not shown that the appellant injured his right eye 
during a verified period of inactive duty for training 
(INACDUTRA) or active duty training (ACDUTRA).


CONCLUSION OF LAW

The criteria for service connection for a right eye 
disability are not met.  38 U.S.C.A. §§ 101(23), 101(24), 
106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.1(d), 3.6 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a right eye disability has been accomplished.

Through an April 2005 notice letter as well as an August 2005 
SSOC, the RO notified the appellant of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, he afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the April 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
appellant was requested to provide the RO with any evidence 
or information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted in support of his claim pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the appellant to be on notice to provide any evidence 
in his possession that pertains to the claim, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the August 1998 rating action on appeal.  The Board 
finds that the lack of full, pre-adjudication notice in this 
appeal does not, in any way, prejudice the appellant.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the appellant because it did not affect 
the essential fairness of the adjudication, in that the claim 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, in the April 2005 notice 
letter, the RO advised the appellant of VA's responsibilities 
to notify and assist him in his claim.  Furthermore, the 
August 2005 SSOC notified the appellant what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to the claim.  After the 
notice letter and SSOC, the appellant was afforded an 
opportunity to respond.  The appellant has not identified any 
medical treatment providers from whom he wanted the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim 
currently under consideration.  The appellant's service 
medical records are associated with the claims file, as are 
treatment records from the VA and private medical providers.  
Although the right eye injury is not in dispute, the 
appellant has been afforded a VA examination in connection 
with his claim; the report of that examination is associated 
with the claims file.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claim for 
service connection for a right eye disability that needs to 
be obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim herein decided.  

II.  Background

On May 31, 1994, the appellant sustained a rhegmatogenous 
retinal detachment of the right eye as the result of trauma 
(a soccer ball hit him in the eye) during an ROTC leadership 
class.  He underwent two surgeries to repair the damage in 
his eye.  Private medical records and a VA examination report 
indicate permanent visual defects in the appellant's right 
eye as a result of the injury.  A professor of military 
science of the Northeastern University Army ROTC confirmed 
that the appellant injured his right eye on May 31, 1994 
during an ROTC function.

In an August 1998 letter, the RO notified the appellant of 
its decision to deny his claim for service connection for a 
right eye disability (under 38 C.F.R. § 3.6). Later that 
month, the appellant expressed his disagreement with the RO's 
decision, arguing that his right eye injury occurred during a 
make-up drill as part of his monthly Reserve training. He 
stated he participated in a simultaneous membership program 
and had the option of attending either "Army-sponsored sports 
or recreational or training activities" or the regular 
monthly drills. In an April 1999 statement, the appellant 
maintained his eye injury took place while he was performing 
Reserve duty training, or inactive duty training.

In letters dated in September 1999 and October 1999, the 
professor of military science of the Northeastern University 
Army ROTC confirmed the appellant's membership in Army ROTC.  
In the September 1999 letter, the professor reported that the 
appellant was in Army ROTC from May 1993 to April 1995, after 
which time he was disenrolled because of a medical 
disqualification.  His right eye was injured on May 31, 1994, 
during an ROTC function.  The appellant filed a Workman's 
Compensation claim that was approved.  The appellant was not 
contracted while he was in ROTC.  The professor added that 
his office does not maintain files after one year of the 
individual leaving the program, and it retains certain 
information for five years.

In the October 1999 letter, the professor reiterated that the 
appellant was not contracted with ROTC to serve in the 
military after graduation.  The leadership lab that he 
attended was mandatory for all ROTC cadets.  The professor 
explained that the labs were part of the classes that cadets 
take.  Given that the appellant was not contracted, he could 
have stopped taking the classes and participating in the 
leadership labs, and he would have had no military 
commitment.

In June 1998, the RO requested that the Army National Guard 
and Army Reserve furnish copies of all service medical 
records, and verify the beginning and ending dates of all 
periods of active/inactive duty for training (requesting that 
each period of duty be marked as either active duty for 
training or inactive duty training). At the time of the right 
eye injury, the appellant was a member of the Army National 
Guard. In response to the RO request for information, the 
Army National Guard sent some records but did not furnish the 
dates of the appellant's periods of active/inactive duty for 
training. 

In an April 1999 statement, the appellant asserted that, 
about six weeks after his right eye injury in May 1994, an 
individual from the department of military science at 
Northeastern University presented him with a form to complete 
"in order to take care of the hospital bills." In a September 
1999 letter, the professor of military science of the 
Northeastern University Army ROTC stated that in regard to 
his right eye injury the appellant submitted a workers' 
compensation claim, which was approved, and that after April 
1995 (when he was disenrolled from Army ROTC due to medical 
disqualification) all his future claims were between workers' 
compensation and the appellant. 

Of record is a copy of a claim with the U.S. Department of 
Labor for workers' compensation under the Federal Employees' 
Compensation Act (FECA), which the appellant signed and dated 
in July 1994. It is noted that benefits are not payable by 
the Office of Workers' Compensation Programs (i.e., claims 
filed under FECA) for disability or death incurred on or 
after January 1, 1957, based on military service (alluding to 
38 C.F.R. § 3.708(a)). 

In an April 1999 statement, the appellant indicated that he 
was sent by the professor of military science of the 
Northeastern University Army ROTC to Newport Naval Hospital 
in Rhode Island to see the "Commander of the U.S. Navy" in 
Rhode Island, apparently in regard to his right eye injury.  
The appellant stated he had documents to show he was thus 
sent. 

In May 2002, the RO received copies of the appellant's 
records from the National Guard.  According to a handwritten 
note from the National Guard, which is attached to the 
records, the National Guard had no records regarding the 
appellant's ROTC service.  These records do not document that 
the appellant was ordered to ACDUTRA or INACDUTRA on or 
around May 31, 1994.

In July 2002, the RO received records from the Department of 
Labor Office of Worker's Compensation.  These records 
document the appellant's eye injury and subsequent claim for 
Worker's Compensation.  According to an August 1994 letter 
addressed to the appellant, the Department of Labor granted 
his claim under the Federal Employees' Compensation Action 
for an injury that occurred on May 31, 1994.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA or injury 
incurred in or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  

Here, the appellant is claiming service connection for eye 
disability as a residual of in-service injury.  Thus, the 
central issue in this case is whether or not the appellant's 
right eye injury occurred during a period of ACDUTRA or 
INACDUTRA.

Active duty for training includes duty performed by a member 
of a Senior Reserve Officers' Training Corps program when 
ordered to such duty for the purpose of training or a 
practice cruise under chapter 103 of title 10 U.S.C., and 
effective on or after October 1, 1988, such duty must be 
prerequisite to the member being commissioned and must be for 
a period of at least four continuous weeks. 38 U.S.C.A. 
§ 101(22)(D); 38 C.F.R. § 3.6(c)(4).

Inactive duty training includes duty (other than full-time 
duty) performed by a member of the Reserves or the National 
Guard. 38 C.F.R. § 3.6(d). Inactive duty training also 
consists of training (other than active duty for training) by 
a member of, or applicant for membership (as defined in 5 
U.S.C. § 8140(g)) in, the Senior Reserve Officers' Training 
Corps prescribed under chapter 103 of title 10 U.S.C. 
38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d)(3).  Inactive 
duty training does not include attendance at an educational 
institution in an inactive status. 38 C.F.R. § 3.6(d)(4)(ii).

In essence, appellant contends that he is a "veteran" because 
he was enrolled in Army ROTC at the time that his right eye 
injury occurred.  He further maintains that he was serving on 
INACDUTRA when he injured his right eye on May 31, 1994.

The term "veteran" means a person who served in the active 
military service, and who was discharged or released 
therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 31(d) (2005).

"Active duty" means full-time duty in the Armed Forces, other 
than active duty for training. 38 U.S.C.A. § 101(21)(A) (West 
2002); 38 C.F.R. § 3.6(b)(1) (2005).

As noted below, the statute specifically defines ROTC cadets 
as falling under either ACDUTRA or INACDUTRA during training 
(as distinguished from cadets at the federal service 
academies or candidates at the preparatory schools of the 
federal service academies, who are specifically defined as 
being in "active duty" status).  As such, the Board finds 
that the clear meaning of the statute is that ROTC cadets are 
not on "active duty" at any time during their cadetships.

a.  Active Duty for Training

The term "active military service" can mean any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty. 38 U.S.C.A. § 
101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2004) (emphasis 
added).

The term "active duty for training" means duty performed by a 
member of a Senior Reserve Officers Training Corps program 
when ordered to such duty for purpose of training for a 
period of not less than four weeks and which must be 
completed by the member before the member is commissioned. 
The duty must be under chapter 103 of title 10. 38 U.S.C.A. § 
101(22)(D) (West 2002); 38 C.F.R. § 3.6(c)(4) (2004). It also 
means authorized travel to or from such duty. 38 U.S.C.A. 
§ 101(22)(E) (West 2002).

There is no period of training documented in the file that 
meets these criteria.  The evidence shows that, in April 
1995, after the appellant injured his eye in May 1994, the 
appellant was deemed medically unfit to attend the ROTC 
Summer Camp.  When the appellant injured his right eye on May 
31, 1994, he was not on ACDUTRA because such training was not 
a prerequisite for eventual commissioning and did not entail 
training for at least four continuous weeks.  According to 
the September and October letters from the military 
professor, the appellant was attending an ROTC leadership 
lab, which was mandatory for all cadets.

The appellants reserve records to not document that he was 
ordered to ACDUTRA status on the day he was injured in May 
1994.  Thus, this period does not constitute ACDUTRA. 

b.  Inactive Duty for Training

The term "active military service" also means any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from and acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training. 38 U.S.C.A. § 
101(24)(C) (West 2002); 38 C.F.R. § 3.6(a) (2005) (emphasis 
added).

The term "inactive duty training" means training (other than 
active duty for training) by a member of the Senior Reserve 
Officers' Training Corps prescribed under chapter 103 of 
title 10.  38 U.S.C.A. § 101(23)(C) (West 2002); 38 C.F.R. 
§ 3.6(d)(3) (2004).  The term "inactive duty for training" 
does not include attendance at an educational institution in 
an inactive status. 38 C.F.R. § 3.6(d)(4)(ii).

The evidence of record does not show that the appellant was 
participating in INACDUTRA training when he was injured his 
right eye in May 1994.  The professor of military science 
explained in his October 1999 letter, the ROTC leadership lab 
was a mandatory class for cadets.  A mandatory class, 
however, is different than training for INACDUTRA purposes.  
While attending the mandatory class on May 31, 1994, the 
appellant was in an inactive status, not INACDUTRA.  There is 
nothing in the statute supporting appellant's belief that a 
cadet on ROTC scholarship is considered to be on continuous 
active duty status.  Therefore, the Board finds that the 
appellant was attending a class at an educational 
Northeastern University in an inactive status.  See 38 C.F.R. 
§ 3.6(d)(4)(ii). 

The Board notes that the appellant has generally argued that 
he was ordered to be at the ROTC sponsored event on May 31, 
1994, because he was ordered as a member of the Reserves.  
His reserve records, however, do not document that he was 
ordered to INACDUTRA training at any time to include May 31, 
1994.

IV.  Conclusion

As noted previously, benefits are not payable by the Office 
of Workers' Compensation Programs (i.e., claims filed under 
FECA) for disability or death incurred on or after January 1, 
1957, based on military service.  See 38 C.F.R. § 3.708(a).  
Given that the appellant filed for and was granted FECA 
benefits by the Office of Workers' Compensation in August 
1994; even if he were injured while on verified ACDUTRA or 
INACDUTRA, which he was not, he would not be entitled to VA 
benefits.

Finally, the Board notes its consideration of the appellant 
assertions in adjudicating the issue on appeal.  Clearly, the 
appellant's right eye has been damaged by the accident that 
occurred on May 31, 1994.  While the Board does not doubt the 
sincerity of the appellant's beliefs that he was attending a 
training exercise, the preponderance of the evidence shows 
that the appellant was not on ACDUTRA or INACDUTRA at the 
time he injured his right eye in May 1994.  As such, the 
appellant's assertions, alone, cannot provide a basis for a 
grant of service connection for a right eye disability.  

Under these circumstances, the Board concludes that the claim 
for service connection for a right eye disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right eye disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


